DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 -15  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kawakita US patent 4572492.
Kawakita discloses the claimed invention as shown below in the claims:
14.    A vise for securing a work piece, the vise comprising: a base 1, 2, 3 having a bottom surface;

a first jaw piece 26 and a second jaw piece 28 disposed on the base, at least one of the first and second jaw pieces movable on the base such that the first and 9 positioned within the base,

wherein the magnetic assembly is operable to alternate between an active mode and an inactive mode, the magnetic assembly producing a magnetic field that extends beyond a bottom surface of the base when the magnetic assembly is in the active mode. See col.5, lines 16-49 which discloses the attachment and release of the magnet.

15.    The vise of Claim 14, wherein the base includes a magnetic assembly recess defined in the base, and the magnetic assembly is received and positioned in the magnetic assembly recess. See Fig. 7

Allowable Subject Matter
Claims 1-13 and 17-18 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for at least the indication of allowable subject matter:  instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor taught having vise including jaws and a base 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art Kawakita US patent 4572492 was applied in the above rejection to the claims 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 26, 2021